Federated Prudent Bear Fund Class A Shares Class C Shares A Portfolio of Federated Equity Funds Supplement to Prospectus dated September 15, 2008 Please replace the current fee table with the following: What are the Fund’s Fees and Expenses? FEDERATED PRUDENT BEAR FUND FEES AND EXPENSES This table describes the fees and expenses that you may pay if you buy and hold ClassA Shares or Class C Shares of the Fund. Shareholder Fees Class A Class C Fees Paid Directly From Your Investment Maximum Sales Charge (Load) Imposed on Purchases (as a percentage of offering price) 5.50% None Maximum Deferred Sales Charge (Load) (as a percentage of original purchase price or redemption proceeds, as applicable) 0.00% 1.00% Maximum Sales Charge (Load) Imposed on Reinvested Dividends (and other Distributions) (as a percentage of offering price) None None Redemption Fee (as a percentage of amount redeemed, if applicable) None None Exchange Fee None None Annual Fund Operating Expenses (Before Anticipated Waiver and Reductions)1 Expenses That are Deducted From Fund Assets (as a percentage of average net assets) Management Fee 1.25% 1.25% Distribution (12b-1) Fee 0.05%2 0.75% Other Expenses Dividends on Short Positions3 1.08% 1.08% Other Operating Expenses4 0.48% 0.48% Acquired Fund Fees and Expenses5 0.02% 0.02% Total Direct and Acquired Annual Fund Operating Expenses6 2.88% 3.58% 1The percentages shown are based on anticipated expenses for the entire fiscal period ending September 30, 2009.However, the rate at which expenses are accrued during the fiscal year may not be constant and, at any particular point, may be greater or less than the stated average percentage.Although not contractually obligated to do so, the administrator expects to waive and the distributor and shareholder services provider expect not to charge certain amounts. These are shown below along with the net expenses the Fund expects to pay for the fiscal period ending September 30, 2009. Total Anticipated Waiver and Reductions of Fund Expenses 0.05% 0.03% Total Anticipated Direct and Acquired Annual Fund Operating Expenses (after anticipated waiver and reductions) 2.83% 3.55% 2The Fund has no present intention of paying or accruing the distribution (12b-1) fee for the Class A shares during the fiscal period ending September 30, 2009. 3When the Fund borrows a security to make a short sale, the Fund has to pay the lender of the security the value of any dividends earned on the borrowed security (“dividends on short positions”).The dividends on short positions are investment expenses of the Fund. 4Includes a shareholder services fee/account administration fee which is used to compensate intermediaries for shareholder services or account administrative services. Also includes a recordkeeping fee which is used to compensate intermediaries for recordkeeping services. Please see “Payments to Financial Intermediaries” herein. The administrator expects to waive a portion of its fee.The administrator can terminate this anticipated voluntary waiver at any time.In addition, the shareholder services provider expects not to charge, and therefore the Fund’s Class C Shares would not accrue, a portion of its fee.This anticipated reduction can be terminated at any time.Total Other Operating Expenses of the Fund’s Class A Shares and Class C Shares (after the anticipated voluntary waiver and reduction) are expected to be 0.48% and 0.45%, respectively for the fiscal period ending September 30, 2009. 5The Fund’s shareholders indirectly bear the expenses of the acquired funds in which the Fund invests.The Fund’s indirect expense from investing in the acquired funds is based upon the average allocation of the Fund’s investments in the underlying funds and upon the anticipated total operating expenses of the acquired funds from their most recent shareholder reports (including any current waivers and expense limitations).Actual acquired fund expenses incurred by the Fund may vary with changes in the allocation of the Fund’s assets invested into the acquired funds and with other events that directly affect the expenses of the acquired funds. 6The Adviser and its affiliates have voluntarily agreed to waive their fees and/or reimburse expenses (excluding Dividends on Short Positions and Acquired Fund Fees and Expenses) so that the total operating expenses paid by the Fund’s Class A Shares and Class C Shares (after the voluntary waivers and reimbursements)will not exceed 1.76% and 2.51%, respectively, for the fiscal period ending September 30, 2009.Although these actions are voluntary, the Adviser and its affiliates have agreed to continue these waivers and/or reimbursements at least through November 30, 2009. EXAMPLE This Example is intended to help you compare the cost of investing in the Fund’s Class A Shares and Class C Shares with the cost of investing in other mutual funds. The Example assumes that you invest $10,000 in the Fund’s Class A Shares and Class C Shares for the time periods indicated and then redeem all of your Shares at the end of those periods. Expenses assuming no redemption are also shown. The Example also assumes that your investment has a 5% return each year and that the Fund’s Class A Shares and Class C Shares operating expenses are before anticipated waiver and reductionsas shown in the table and remain the same. Although your actual costs and returns may be higher or lower, based on these assumptions your costs would be: 1 Year 3 Years Class A Shares: Expenses assuming redemption Expenses assuming no redemption Class C Shares: Expenses assuming redemption Expenses assuming no redemption Under the section entitled “Appendix A: Hypothetical Investment and Expense Information”, please replace the current charts with the following: FEDERATED PRUDENT BEAR FUND - CLASS A SHARES ANNUAL EXPENSE RATIO: 2.88% MAXIMUM FRONT-END SALES CHARGE: 5.50% Year Hypothetical Beginning Investment Hypothetical Performance Earnings Investment After Returns Hypothetical Expenses Hypothetical Ending Investment 1 2 3 4 5 6 7 8 9 10 Cumulative FEDERATED PRUDENT BEAR FUND - CLASS C SHARES ANNUAL EXPENSE RATIO: 3.58% MAXIMUM FRONT-END SALES CHARGE: NONE Year Hypothetical Beginning Investment Hypothetical Performance Earnings Investment After Returns Hypothetical Expenses Hypothetical Ending
